TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 17, 2020



                                      NO. 03-20-00074-CV


                      Texas Education Agency, and Mike Morath in his
                 Official Capacity as Commissioner of Education, Appellants

                                                    v.

                       Shepherd Independent School District, Appellee




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
          DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on January 9, 2020, denying

defendants’ plea to the jurisdiction. The parties have filed a joint motion to dismiss the appeal,

and having considered the motion, the Court agrees that the motion should be granted.

Therefore, the Court grants the motion; vacates the trial court’s January 9, 2020 order denying

defendants’ plea to the jurisdiction; vacates this Court’s March 9, 2020 temporary order; orders

the release of the bond posted by appellee in conjunction with this matter; and dismisses the

case. The Court further orders that each party shall pay the costs of appeal incurred by that

party, both in this Court and in the court below.